PeR Cueiam.
On August 14, 1958, in a criminal prosecution in the Municipal-County Court of Greensboro, defendant was found guilty of the unlawful possession of whiskey for the purpose of sale; and a prison sentence of twelve months, imposed by the court’s judgment, was suspended upon the condition, inter alia, that defendant “shall not have in his possession any type of alcoholic beverage unless prescribed by a physician for personal consumption for a period of Five (5) years.” Later, the said municipal-county court and. also Judge Crissman, after de novo hearing on defendant’s appeal as provided by G.S. 15-200.1, found as a fact that defendant on November 22, 1958, violated said condition on which the prison sentence was suspended and ordered that defendant serve said prison sentence.
Defendant’s appeal to this Court is without merit. The evidence heard by Judge Crissman was sufficient to support his findings of fact and these findings of fact are sufficient to support his judgment.
Affirmed.